Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/29/2022 has been entered. Claims 1, 4, and 6-23 remain pending in this application. Claims 1, 4, 15, 19, and 20 have been amended. Claims 2, 3, and 5 have been cancelled. Claims 21-23 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. (FP 7.08.aia)

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-13, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CPW Center-Fed Single-Layer SIW Slot Antenna Array for Automotive Radars”, IEEE TRANSACTIONS ON ANTENNAS AND PROPOGATION, 12 June 2014, pages 4528-4536, DOI:10.1109/TAP.2014.2330587 by Xu Junfeng, hereinafter Xu, in view of Lim (US 20200203849 A1), hereinafter Lim.

Regarding claim 1, Xu, as shown below, discloses an apparatus comprising the following limitations:
a waveguide defining an opening and an array of slots (See at least Figs. 1, 7 (provided below), page 4531 para. 2 “The transition depicted in Fig. 6(d) [21] is preferred wherein the dipole slot is next to the short-circuit end of the SIW so that the most compact configuration is realized.” Xu discloses a waveguide (SIW) defining an opening (input of the power divider in the -y direction) and an aperture (slots separated by distance d1), 
the opening configured to cooperate with a coupling (See at least Fig. 7, page 4531 para. 2 “Distance d3=2 mm is set to avoid the unwanted EM coupling between the transition and the slots, which affects the slot excitation and SLLs [15]. The width of w2=1.9 mm sets a limit of the widest CPW width used in the power divider.” Xu discloses the opening being the input of the power divider, additionally, the coupling is managed in the next state and impedance transformer), 
the array of slots exposed to an environment of the waveguide (See at least Figs. 1, 7, page 4531 para. 2 Xu visually depicts an aperture opened to next further stages and a transformer.), 
the waveguide comprising a conductor having a substantially uniform potential with respect to a reference potential defining an electromagnetic boundary (See at least Figs. 1 and 7, page 4531 para. 2, page 4529 Col. 2 para 1 “The antenna is printed onto a single-layer PCB of Rogers 5880 with εr=2.2 and tanδ=0.0009 at 10 GHz. The thickness of the substrate is t=0.79 mm. The conductor used for metallization is copper with a conductivity of 5.8×107S/m and a thickness of 0.02 mm.” Xu discloses a ground and pcb with known conductivity), 
the electromagnetic boundary: arranged surrounding the array of slots to bound electromagnetic fields between the opening and the array of slots (See at least Figs. 1 and 7, page 4531 para. 2 Xu discloses Vias which serve as electromagnetic boundaries); and 

    PNG
    media_image1.png
    505
    799
    media_image1.png
    Greyscale

Xu does not explicitly disclose configured to define a divider extending toward the opening to or past a midpoint of the array of slots, the divider dividing the electromagnetic boundary into a first chamber and a second chamber. However, Lim, in the same or in a similar field of endeavor, discloses:
configured to define a divider extending toward the opening to or past a midpoint of the array of slots, the divider dividing the electromagnetic boundary into a first chamber and a second chamber (See at least Figs. 1A-1B [0028] “The wave-dividing channels may include a network of channels that branch out from the input waveguide channel and configured to receive electromagnetic waves from the input waveguide channel, divide the electromagnetic waves into portions of electromagnetic waves (i.e., power dividers), and propagate the portions of electromagnetic waves to wave-radiating channels.” Lim visually depicts dividers with a length beyond a first half of the width of the electromagnetic boundary.)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 4, The combination of Xu and Lim, as shown above, discloses all the limitations of claim 1. Xu does not explicitly disclose the divider forms a gap between the first chamber and the second chamber, the gap forming a non-linearity in the electromagnetic boundary with respect to a first side of the electromagnetic boundary. However, Lim, in the same or in a similar field of endeavor, discloses the divider forms a gap between the first chamber and the second chamber, the gap forming a non-linearity in the electromagnetic boundary with respect to a first side of the electromagnetic boundary (See at least Figs. 1A-1C, items 142-148 [0028] “The wave-dividing channels may include a network of channels that branch out from the input waveguide channel and configured to receive electromagnetic waves from the input waveguide channel, divide the electromagnetic waves into portions of electromagnetic waves (i.e., power dividers), and propagate the portions of electromagnetic waves to wave-radiating channels.” Lim best depicts the non-linearity in figures 1C.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 6, The combination of Xu and Lim, as shown above, discloses all of the limitations of claim 1. Xu additionally discloses the divider has a linear portion (See at least Fig. 7 Examiner draws attention to the span of vias below label w2).

Regarding claim 7, The combination of Xu and Lim, as shown above, discloses all of the limitations of claims 1 and 6. Xu additionally discloses the linear portion is substantially parallel to a portion of the electromagnetic boundary (See at least Fig. 7 Examiner draws attention to the span of vias located between labels w2 and d1 and the horizontal span of vias beneath the label w2).

Regarding claim 8, The combination of Xu and Lim, as shown above, discloses all the limitations of claims 1 and 6. Xu does not explicitly disclose the divider has a non-linear portion, the non- linear portion joining the linear portion at a vertex with an angle less than 180 degrees. However, Lim, in the same or in a similar field of endeavor, discloses the divider has a non-linear portion, the non- linear portion joining the linear portion at a vertex with an angle less than 180 degrees (See at least Figs. 1C, items 142-148, Lim shows vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 9, The combination of Xu and Lim, as shown above, discloses all the limitations of claims 1, 6 and 8. Xu does not explicitly disclose the linear portion is perpendicular to the non- linear portion at the vertex. However, Lim, in the same or in a similar field of endeavor, discloses the linear portion is perpendicular to the non- linear portion at the vertex (See at least Figs. 1C, items 142-148, Lim shows vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 10, The combination of Xu and Lim, as shown above, discloses all the limitations of claims 1, 6 and 8. Xu does not explicitly disclose the angle is less than 95 degrees. However, Lim, in the same or in a similar field of endeavor, discloses the angle is less than 95 degrees (See at least Figs. 1C, items 142-148, Lim shows vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 11, The combination of Xu and Lim, as shown above, discloses all the limitations of claims 1, 6 and 8. Xu does not explicitly disclose the divider has a non-linear portion, the non- linear portion joining the linear portion at a vertex with an angle less than 180 degrees. However, Lim, in the same or in a similar field of endeavor, discloses the divider has a second non-linear portion, the second non-linear portion joining the linear portion at a second vertex with a second angle less than 180 degrees (See at least Figs. 1C, items 142-148, Lim shows two vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 12, The combination of Xu and Lim, as shown above, discloses all the limitations of claims 1, 6, 8 and 11. Xu does not explicitly disclose the linear portion is perpendicular to the second non-linear portion at the second vertex. However, Lim, in the same or in a similar field of endeavor, discloses the linear portion is perpendicular to the second non-linear portion at the second vertex (See at least Figs. 1C, items 142-148, Lim shows vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 13, The combination of Xu and Lim, as shown above, discloses all the limitations of claims 1, 6 and 11. Xu does not explicitly the second angle is less than 95 degrees. However, Lim, in the same or in a similar field of endeavor, discloses the second angle is less than 95 degrees (See at least Figs. 1C, items 142-148, Lim shows vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 17, The combination of Xu and Lim, as shown above, discloses all the limitations of claim 1. Xu does not explicitly disclose the conductor is non-contiguous from a plan view cross-section perspective and wherein the electromagnetic boundary is contiguous from the plan view cross-section perspective. However, Lim, in the same or in a similar field of endeavor, discloses the conductor is non-contiguous from a plan view cross-section perspective and wherein the electromagnetic boundary is contiguous from the plan view cross-section perspective (See at least Figs. 1A-1B, [0008] “The first portion of the feed waveguide is coupled to the second portion of the feed waveguide such that the feed waveguide causes propagation of electromagnetic energy in a direction parallel to a seam between the first layer and the second layer.” Lim discloses visually a contiguous boundary and discloses that separate layers exist, making the conductor non-contiguous). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 21, The combination of Xu and Lim, as shown above, discloses all the limitations of claims 1 and 4. Xu does not explicitly disclose the electromagnetic boundary further defines a bridge across the gap to linearize the second side. However, Lim, in the same or in a similar field of endeavor, discloses the electromagnetic boundary further defines a bridge across the gap to linearize the second side (See at least Figs. 1A-1C, items 142-148 [0028] “The wave-dividing channels may include a network of channels that branch out from the input waveguide channel and configured to receive electromagnetic waves from the input waveguide channel, divide the electromagnetic waves into portions of electromagnetic waves (i.e., power dividers), and propagate the portions of electromagnetic waves to wave-radiating channels.” Lim best depicts the non-linearity in figures 1C.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Lim, in further view of Menge (US 20170003377 A1), hereinafter Menge.

Regarding claim 14, The combination of Xu and Lim, as shown above, discloses all the limitations of claim 1. The combination of Xu and Lim does not explicitly disclose the conductor comprises a first layer and a second layer, the first layer being in conductive connection with the second layer by vias conductively connecting the first layer and the second layer to form the substantially uniform potential. However, Menge, in the same or in a similar field of endeavor, discloses the conductor comprises a first layer and a second layer, the first layer being in conductive connection with the second layer by vias conductively connecting the first layer and the second layer to form the substantially uniform potential (See at least [0017] “As a result of this, in particular a production of said wave guide walls is made possible by means of throughplatings (vias) which are known per se and are used for contacting a plurality of conductor layers of a circuit board.” [0027] “It is advantageous that said wave guide surfaces are connected by means of said throughplatings in electrically conductive manner and have a uniform electrical potential.” ). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim with the vias system disclosed by Menge. One would have been motivated to do so in order to advantageously improve the transmission of signal through a waveguide (See at least [0014] “Furthermore, as a result of this, said upper and said lower wave guide surface as well as said wave guide walls are connected to a uniform electric potential, whereby in particular the transmission of said signal through said wave guide is improved.”).

Regarding claim 15, The combination of Xu, Lim, and Menge, as shown above, discloses all the limitations of claims 1 and 14. The combination of Xu and Lim do not explicitly disclose the waveguide further comprises a substrate sandwiched between the first layer and the second layer, the substrate providing an electromagnetic conduit between the opening and the array of slots. However, Menge, in the same or in a similar field of endeavor, discloses the waveguide further comprises a substrate sandwiched between the first layer and the second layer, the substrate providing an electromagnetic conduit between the opening and the array of slots (See at least [0017] “In a preferred embodiment, said recesses are cylindrical holes which are arranged substantially equidistant along said wave guide walls and in said substrate layer, for example at an interval of a few millimetres. As a result of this, in particular a production of said wave guide walls is made possible by means of throughplatings (vias) which are known per se and are used for contacting a plurality of conductor layers of a circuit board.” [0018] “As a result, in particular a continuous metallization is made possible, whereby said upper and said lower wave guide surface are connected in particular in electrically conductive manner.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim with the vias system disclosed by Menge. One would have been motivated to do so in order to advantageously improve the transmission of signal through a waveguide (See at least [0014] “Furthermore, as a result of this, said upper and said lower wave guide surface as well as said wave guide walls are connected to a uniform electric potential, whereby in particular the transmission of said signal through said wave guide is improved.”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Lim, in further view of Menge, in further view of Kuriyama (US 20200319293 A1), hereinafter Kuriyama.

Regarding claim 16, The combination of Xu, Lim, and Menge as shown above, discloses all the limitations of claims 1, 14, and 15. The combination of Xu and Menge does not explicitly disclose the substrate is a dielectric material. However, Kuriyama, in the same or in a similar field of endeavor, discloses the substrate is a dielectric material (See at least [0037] “In the antenna illustrated in FIGS. 1 and 2A, a first radiating portion 110a and a second radiating portion 110b are formed on a first surface of a dielectric substrate 100.” [0138] “In addition, a reference potential portion formed around the radiating portion on the substrate and serving as a reference potential of the radiating portion is provided and the reference potential portion is electrically connected to the waveguide.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim with the vias system disclosed by Menge with the dielectric system disclosed by Kuriyama. One would have been motivated to do so in order to advantageously  efficiently transmit signals (See at least [0047] “Further, the potential of the first horn 200a can be made equal to the reference potential of the first radiating portion 110a and the second radiating portion 110b by electrically connecting the first horn 200a to the first conductor portion 120a, and thus the electromagnetic waves radiated from the first radiating portion 110a and the second radiating portion 110b can be efficiently transmitted to the first horns 200a.”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Lim, in further view of Salmela (US 6958662 B1), hereinafter Salmela.

Regarding claim 18, The combination of Xu as shown above, discloses all the limitations of claim 1. Xu does not explicitly disclose the opening is defined by impedance-matching vias of the electromagnetic boundary configured to match an impedance associated with the electromagnetic fields. However, Salmela, in the same or in a similar field of endeavor, discloses the opening is defined by impedance-matching vias of the electromagnetic boundary configured to match an impedance associated with the electromagnetic fields (See at least Fig. 1, items 10, 20, Col. 1 Lines 38-45 “Moreover, quite often so-called back-shorts are used i.e. a metal part is attached behind the micro strip 20 opposite the opening of the wave guide 10 in order to achieve impedance matching. Attaching the back-short further increases the complexity of the structure” Col. 2 Lines 9-12 “A further preferred feature to enable optimised impedance matching is to provide metallised vias within a layer in order to build up a fence-like structure to further guide the waves after the have left the end of the wave guide.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim with the opening system disclosed by Salmela. One would have been motivated to do so in order to advantageously optimize impedance matching to guide waves (See at least Col. 2 Lines 9-12 “A further preferred feature to enable optimised impedance matching is to provide metallised vias within a layer in order to build up a fence-like structure to further guide the waves after the have left the end of the wave guide.”).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable Xu, in view of Chung (WO 9934477 A1), hereinafter Chung.

Regarding claim 19, Xu, as shown below, discloses an apparatus comprising the following limitations:
a waveguide defining an opening and an array of slots (See at least Figs. 1, 7, page 4531 para. 2 “The transition depicted in Fig. 6(d) [21] is preferred wherein the dipole slot is next to the short-circuit end of the SIW so that the most compact configuration is realized.” Xu discloses a waveguide (SIW) defining an opening (input of the power divider in the -y direction) and an aperture (slots separated by distance d1), 
the opening configured to cooperate with a coupling (See at least Fig. 7, page 4531 para. 2 “Distance d3=2 mm is set to avoid the unwanted EM coupling between the transition and the slots, which affects the slot excitation and SLLs [15]. The width of w2=1.9 mm sets a limit of the widest CPW width used in the power divider.” Xu discloses the opening being the input of the power divider, additionally, the coupling is managed in the next state and impedance transformer), and 
the array of slots being exposed to an environment of the waveguide (See at least Fig. 7, page 4531 para. 2 Xu visually depicts an aperture opened to next further stages and a transformer.), 
the waveguide comprising a conductor having a substantially uniform potential with respect to a reference potential defining a boundary (See at least Figs. 1 and 7, page 4531 para. 2, page 4529 Col. 2 para 1 “The antenna is printed onto a single-layer PCB of Rogers 5880 with εr=2.2 and tanδ=0.0009 at 10 GHz. The thickness of the substrate is t=0.79 mm. The conductor used for metallization is copper with a conductivity of 5.8×107S/m and a thickness of 0.02 mm.” Xu discloses a ground and pcb with known conductivity), 
the boundary: arranged surrounding the array of slots to bound electromagnetic fields between the opening and the array of slots (See at least Figs. 1 and 7, page 4531 para. 2 Xu discloses Vias which serve as electromagnetic boundaries); and 
configured to define a divider extending from a first side of the boundary toward the opening to divide the boundary into a first chamber bounding a first portion of the array and a second chamber bounding a second portion of the array (See at least Fig. 7, page 4531 para. 2 Xu discloses a T-junction divider in the -x and +x directions of figure 7 into chambers.)
the divider comprising a linear portion that is parallel to the first side and a plurality of non-linear portions that connect to the linear portion at right angles, extend to the first side (See at least Fig. 7 Examiner draws attention to the span of vias located between labels w2 and d1 and the horizontal span of vias beneath the label w2)

Xu does not explicitly disclose to connect to the first side at oblique angles. However, Chung, in the same or in a similar field of endeavor, discloses:
connect to the first side at oblique angles (See at least Fig. 5, item 70, Page 18 Lines 4-21 “Fig. 5, a single level waveguide combining network 18 with equal and unequal power division was developed and tested. The measured performances with equal and unequal waveguide power division are shown in Figs. 10A and 10B, respectively. Almost equal power split over the interested frequency band (12.2 to 12.7 GHz) was achieved. In the unequal power division case, shown in Fig. 10B, iris 70, is moved away from the waveguide cavity centerline, to send more energy towards the ports 2 72 and less towards the port 3 74.”)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the waveguide shape disclosed by Chung. One would have been motivated to do so in order to advantageously cause a split yielding desired results (See at least Page 18 Lines 4-21, “Almost equal power split over the interested frequency band (12.2 to 12.7 GHz) was achieved. In the unequal power division case, shown in Fig. 10B, iris 70, is moved away from the waveguide cavity centerline, to send more energy towards the ports 2 72 and less towards the port 3 74.””).

Claims 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Chung, in further view of Lim.

Regarding claim 20, The combination of Xu and Chung, as shown above, discloses all the limitations of claim 19. The combination of Xu and Chung does not explicitly disclose the divider extends from the first side toward the opening beyond a first quartile of a width of the boundary. However, Lim, in the same or in a similar field of endeavor, discloses the divider extends from the first side toward the opening beyond a first quartile of a width of the boundary (See at least Figs. 1A-1B [0028] “The wave-dividing channels may include a network of channels that branch out from the input waveguide channel and configured to receive electromagnetic waves from the input waveguide channel, divide the electromagnetic waves into portions of electromagnetic waves (i.e., power dividers), and propagate the portions of electromagnetic waves to wave-radiating channels.” Lim visually depicts dividers with a length beyond a first half of the width of the electromagnetic boundary). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the waveguide shape disclosed by Chung with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 22, The combination of Xu, Chung, and Lima shown above, discloses all the limitations of claims 19-20. The combination of Xu and Chung does not explicitly disclose the divider extends to a first half of the width of the boundary. However, Lim, in the same or in a similar field of endeavor, discloses the divider extends to a first half of the width of the boundary (See at least See at least Figs. 1A-1B [0028] “The wave-dividing channels may include a network of channels that branch out from the input waveguide channel and configured to receive electromagnetic waves from the input waveguide channel, divide the electromagnetic waves into portions of electromagnetic waves (i.e., power dividers), and propagate the portions of electromagnetic waves to wave-radiating channels.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the waveguide shape disclosed by Chung with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 23, The combination of Xu, Chung, and Limas shown above, discloses all the limitations of claims 19-20. The combination of Xu and Chung does not explicitly disclose the divider extends beyond a first half of the width of the boundary. However, Lim, in the same or in a similar field of endeavor, discloses the divider extends beyond a first half of the width of the boundary (See at least See at least Figs. 1A-1B [0028] “The wave-dividing channels may include a network of channels that branch out from the input waveguide channel and configured to receive electromagnetic waves from the input waveguide channel, divide the electromagnetic waves into portions of electromagnetic waves (i.e., power dividers), and propagate the portions of electromagnetic waves to wave-radiating channels.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the waveguide shape disclosed by Chung with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Response to Arguments
Applicant’s arguments and amendments regarding the prior art rejections filed 10/12/2022 have been fully considered but they are not persuasive.

Regarding the substitution of aperture to array of slots in claims 1 and 19, the previously cited figure 7 is merely a cutoff closeup of figure 1 which shows an array of slots present in each chamber. The corresponding amendment, ‘surrounding the array of slots’ is similarly rejected for the same reasons as the ‘array of slots’ above and the previous rejection.

Regarding the amendment to claim 1, ‘to or past a midpoint of the array of slots, the divider dividing’, the combination of Xu and Lim was discussed during an interview between the Examiner and Applicant. While the examiner acknowledged more consideration of the combination of sources was necessary in light of the Applicant’s arguments, no agreement was reached regarding the overcoming of the rejection during the interview. However, after further consideration the Examiner concludes that the elements disclosed to be taught by Lim in the previous office action do indeed reasonably combine with the teachings of Xu. In the interview, the applicant drew attention to paragraphs [0025] and [0046] of Lim to show that A) manufacturing constraints exists and B) the focus of the invention may be power division. However, regarding A), the applicant in paragraph [0025] merely acknowledges potential difficulty in manufacturing, and does not clearly rule out the possibility of using the disclosed design for proposed purposes. Regarding B), the claims of the proposed invention are sufficiently broad to incorporate the power-division use of the waveguide disclosed by Lim. Additionally, in the Applicant’s remarks the applicant states that Lim is not drawn to a slot waveguide, however, for similar reasons to A), the applicant’s arguments are overcome. Therefore, the teachings of Lim have a basis to be combined with the teachings of Xu.

Claim 19 is correspondingly rejected for the same or similar reasons as claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     

/KENNETH W GOOD/Examiner, Art Unit 3648                                                                                                                                                                                                        



/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648